Citation Nr: 0823024	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  02-15 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from March 7, 1991 to March 11, 1997?

2.  Entitlement to an effective date prior to March 7, 1991, 
for the grant of service connection for PTSD.  

3.  Entitlement to an effective date prior to March 11, 1997, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Elouise Baker, Agent




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to May 
1970 and from February 1976 to October 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
granted service connection for PTSD and entitlement to a 
total disability rating based on individual unemployability, 
effective March 11, 1997.  The veteran appealed the effective 
dates assigned to the Board.  

In December 2003, the Board remanded the issues for further 
development.  In August 2005, the Board again remanded the 
issues for additional development.  Subsequently, in a 
November 2007 rating decision, the RO granted an effective 
date of March 7, 1991, for the grant of service connection 
for PTSD.  The claim for an earlier effective date for the 
grant of a total disability rating based on individual 
unemployability remained denied in a November 2007 
supplemental statement of the case.  The case has now been 
returned to the Board for appellate review.  

The veteran submitted additional documents to the Board in 
May 2008 with a waiver of agency of original jurisdiction in 
accordance with 38 C.F.R. § 20.1304 (2007).  He submitted 
further written argument to the Board that were received at 
the Board in June 2008, and did not include a waiver of 
agency of original jurisdiction.  The Board has reviewed this 
document, however, and it does not provide any additional 
information pertinent to the adjudication of the claim 
addressed in this decision.  Hence, a remand is not 
necessary.  

The issues of what evaluation is warranted for PTSD from 
March 7, 1991 to March 11, 1997, and entitlement to an 
effective date prior to March 11, 1997, for the grant of a 
total disability rating based on individual unemployability 
due to service-connected disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
PTSD, that was received by the RO in June 1988, was denied by 
the RO in an April 1989 rating decision.  The veteran did not 
appeal this determination and it became final.  

2.  The veteran's subsequent claim for service connection for 
PTSD was received by the RO on January 14, 1991.  

3.  March 7, 1991 is the earliest date that the evidence 
showed that the veteran had PTSD as a result of his military 
service.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 7, 1991, 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The veteran's claim was initiated prior to the enactment of 
the VCAA.  Pursuant to a Board remand decision in December 
2003, the veteran was provided a VCAA notice regarding his 
appeal of the effective date assigned for the grant of 
service connection for PTSD as well as the grant of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities in a 
February 2004 letter.  The United States Court of Appeals for 
Veterans Claims (Court) has held, nevertheless, that failure 
to comply with the notice requirement of the VCAA is not 
prejudicial to the veteran if, based on the facts alleged, no 
entitlement exists.  Valiao v. Principi, 17 Vet. App. 229, 
232 (2003).  The file contains the veteran's private and VA 
treatment reports that are relevant to the time period in 
question, and the veteran has not reported that there are any 
outstanding records.  The Board finds, therefore, that he has 
not been prejudiced by any timing failure on the part of VA 
because, as discussed below, he is not entitled to an earlier 
effective date for the grant of service connection for PTSD.  

Analysis

The assignment of effective dates of awards is governed by 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the 
effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400 (emphasis added).  

When a claim for service connection is denied and the denial 
becomes final, and that claim is later reopened and granted, 
the effective date of the grant of service connection is the 
date of the receipt of the application to reopen the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(ii) (emphasis added).  Where the new 
and material evidence consists of a supplemental report from 
the service department, the former adjudication will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  38 C.F.R. §§ 3.156(c).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. 
§ 3.1(p) (2007).  The date of receipt shall be the date on 
which a claim, information or evidence was received at VA.  
38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(r) (2007).  
	

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155.  

The veteran filed a claim for entitlement to service 
connection for PTSD that was received by the RO on June 10, 
1988, within one year of his discharge from service.  In an 
April 1989 rating decision, the RO denied the claim because 
the veteran failed to report for a VA examination.  As such, 
the evidence did not show that he had been diagnosed with 
PTSD as a result of his military service.  The veteran did 
not appeal this decision; hence, it became final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).  

On January 14, 1991, the RO received a request from the 
veteran that his claim for entitlement to service connection 
for PTSD be reopened.  Specifically, he indicated that he was 
willing to report for a VA examination.  A VA examination was 
conducted in March 1991.  In an April 1991 rating decision, 
however, the RO again denied entitlement to service 
connection for PTSD.  The veteran also did not appeal this 
decision; hence, it became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  

On March 11, 1997, the veteran again requested that his claim 
for entitlement to service connection for PTSD be reopened.  
In a December 2001 rating decision, the RO granted service 
connection for PTSD, effective March 11, 1997, the date of 
his reopened claim, in accordance with 38 C.F.R. §§ 3.156(b), 
3.400(q)(1)(ii) (2001).  In the August 2005 remand, the Board 
noted, however, that the veteran's claim was granted on the 
basis of the receipt of new and material evidence which 
consisted of a supplemental report from the service 
department.  Therefore, the Board found that the former 
adjudication needed to be reconsidered by the adjudicating 
agency of original jurisdiction in accordance with 38 C.F.R. 
§§ 3.156(c), 3.400(q).  

As noted above, in a November 2007 rating decision, the RO 
granted an earlier effective date of March 7, 1991, for the 
grant of service connection for PTSD based on the 
supplemental service department report.  Under the facts 
presented here, this is the earliest effective date that may 
be assigned.  The veteran's initial claim for service 
connection for PTSD that was received in June 1988 was denied 
because the veteran did not appear for a VA examination.  
Hence, the evidence failed to establish that he had been 
diagnosed with PTSD.  At the time of his second application 
for that benefit in January 1991, development of the claim 
included a VA examination that was conducted on March 7, 
1991.  The VA examination report itself constituted the new 
and material evidence that sufficiently reopened the claim.  
The new evidence did not consist of a service department 
record.  As a result, the controlling regulations are not 
38 C.F.R. §§ 3.156(c), 3.400(q)(1); rather the provisions 
provided at 38 C.F.R. §§ 3.156(b), 3.400(q)(2) governed.  
Pursuant to these provisions, the appropriate effective date 
is the date of the claim or the date that entitlement arose - 
whichever is later.  The veteran's entitlement arose on March 
7, 1991, the date of the VA examination that showed that he 
had PTSD as a result of his military service.  Moreover, 
there is no earlier communication in the file indicating 
intent to file a claim for that benefit that might be 
construed as an informal claim, such that an earlier 
effective date may be assigned on that basis.  See 38 C.F.R. 
§ 3.155.  

Therefore, the Board concludes that March 7, 1991, is the 
earliest effective date that may be assigned for the award of 
service connection for PTSD under the law.  See 38 C.F.R. § 
3.400; see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, the claim for entitlement to an earlier 
effective date must be denied.  

The veteran has argued that the effective date of the award 
of service connection should go back to the day after his 
separation from service.  In this regard, as clearly 
discussed above, the veteran's initial claim for service 
connection for PTSD was denied by the RO in an April 1989 
rating decision that became final.  The Court has held that 
there is no basis in VA law for a freestanding earlier 
effective date claim in matters addressed in a final 
decision.  Rather, when a decision is final, only a request 
for a revision premised on clear and unmistakable error could 
result in the assignment of earlier effective dates.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  


ORDER

An effective date prior to March 7, 1991, for the grant of 
service connection for PTSD is denied.  


REMAND

As discussed in the Introduction above, in a November 2007 
rating decision, the RO assigned an effective date of March 
7, 1991, for the grant of service connection for PTSD, and 
awarded a 50 percent disability rating.  In an April 2008 
statement received at the Board in June 2008, the veteran 
expressed disagreement with the 50 percent rating assigned 
for his PTSD.  He has not, however, been provided with a 
statement of the case on the issue.  

Since there has been an initial adjudication of the matter, 
and a notice of disagreement that was received within one 
year of the November 2007 rating decision, the case must be 
remanded for issuance of a statement of the case.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302(a) (2007); see also, Manlincon v. West, 12 Vet. App. 
238 (1999).  

Moreover, the Board finds that the issue of entitlement to an 
effective date prior to March 11,1997, for the grant of a 
total rating based on individual unemployability due to 
service-connected disabilities is inextricably intertwined 
with the issue of entitlement to a higher initial rating for 
PTSD (i.e., the veteran stopped working in 1995; hence, the 
rating assigned for PTSD from 1995 to 1997 may potentially 
have an impact on whether he met the criteria for entitlement 
to a total rating based on individual unemployability at an 
earlier date).  Consequently, consideration of this issue 
must be deferred until the increased rating claim is 
addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (the prohibition against the adjudication of claims 
that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
litigation).  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to perfect an appeal on the issue of what 
evaluation is warranted for PTSD from 
March 7, 1991 to March 11, 1997 (if he so 
desires) by filing a timely substantive 
appeal.  

2.  After the development requested above 
has been completed, the claim for 
entitlement to an effective date prior to 
March 11, 1997, for the grant of a total 
disability rating based on individual 
unemployability due to service-connected 
disabilities should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


